DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species I in the reply filed on 5/27/21 is acknowledged.  As an initial matter, the applicant appears to elect species I; whereas claims 4-6, and 31-32 corresponding thereto has been cancelled and incorporated into the independent claim(s) thereof.  However, the applicant has not cancelled various other claim(s) 12-16, 33-37, which correspond to other species II-III; and has further submitted new claim(s) 69-72 which depend from non-elected claims. The office hereby notes that the applicant has not otherwise presented any rationale and/or arguments as to why the above-mentioned non-elected species and new claims thereof shall be included with the elected species.  As such, the previous restriction of species II-III submitted on 1/7/21 is hereby maintained.  Note: species IV-V have already been cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094.  The examiner can normally be reached on M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/COURTNEY L SMITH/Primary Examiner, Art Unit 2835